UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:September 13, 2007 (Date of earliest event reported) Grande Communications Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 74-3005133 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 401 Carlson Circle, San Marcos, TX 78666 (Address of principal executive offices) (Zip Code) (512) 878-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction a.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure The Company’s CEO, Roy H. Chestnutt and CFO, Michael L. Wilfley, gave a presentation at the Jefferies & Company, Inc. 5th Annual Communications Conference held September 10-11, 2007 in New York.The presentation was given on Monday, September 10, 2007.Attached as Exhibit 99.1 are materials that Mr. Chestnutt and Mr. Wilfley presented at the conference. The information in this Report (including Exhibit 99.1) is furnished pursuant to Item 7.01 and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of the Section. The information in this Report will not be deemed an admission as to the materiality of any information required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The following exhibits are filed as a part of this report: Exhibit No. Description of Exhibit 99.1 Slide presentation -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRANDE COMMUNICATIONS HOLDINGS, INC. Dated: September 13, 2007 By: /s/Michael L. Wilfley Michael L. Wilfley Chief Financial Officer -3- EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1 Slide presentation -4-
